Citation Nr: 1232970	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  94-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than November 28, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial evaluation in excess of 10 percent for PTSD for the period prior to February 12, 1999. 

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from February 12, 1999. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  His awards included the Purple Heart Medal and the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran withdrew his request for a personal hearing at the RO by correspondence dated in August 2001. 

In November 2011, the Board remanded the matters on the title page the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In regard to the issues of entitlement to a evaluation in excess of 10 percent for PTSD for the period prior to February 12, 1999, and entitlement to a evaluation in excess of 30 percent for PTSD for the period from February 12, 1999, identified in the title page, the RO decision dated in September 2009 assigned the initial disability ratings for these matters, but the claimant filed a timely Notice of Disagreement (NOD).  In regard to the issue of entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating identified in the title page, the RO decision dated in May 2012 denied such claim, but the claimant filed a timely NOD.  While such issues are not certified for appeal, the Board finds that there has not been a Statement of the Case (SOC) rendered with respect to these issues.  Therefore, as will be described in further detail in the Remand section of this decision, the issues are in appellate status and a Remand is necessary to direct the RO to render an SOC thereon.

The issues of entitlement to an initial evaluation in excess of 10 percent for PTSD for the period prior to February 12, 1999, entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from February 12, 1999, and entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

The record includes no factually ascertainable evidence demonstrating that a 70 percent rating for the Veteran's service-connected PTSD was warranted in the one year period prior to November 28, 2005; and, there is no evidence of any earlier pending formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 28, 2005, for the assignment of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the earlier effective date issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified by the RO via a letter dated in January 2006 of the criteria for establishing increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a September 2006 rating decision, the RO awarded the Veteran a 70 percent rating for his service-connected PTSD, effective November 28, 2005.  He filed a NOD with the assigned effective date in September 2006.  Thereafter, his claim was readjudicated in an April 2012 SSOC.  In a May 2012 RO letter, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  No additional notice is required.  

However, to the extent that the RO did not clearly notify the Veteran of the evidence and information that was necessary to substantiate his earlier effective date claim, the Board finds any such error in notification to be harmless.  The Board observes that during the pendency of that claim, the Veteran has been represented by an accredited representative, who is well aware of the requirements of the VCAA and the elements needed to substantiate the Veteran's claim, and such representative has submitted argument during the course of this appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  In addition, the Veteran's statements to the RO showed that he clearly had actual knowledge that in order to support his claim.

As the record shows that the Veteran has actively participated in presenting arguments in support of his earlier effective date claim, and has in fact expressed his understanding of the information and evidence necessary to substantiate this issue, the Board concludes that any 38 U.S.C.A. § 5103(a)-complaint notice error in this case did not preclude him from effectively participating in the processing of his claim.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran and his representative submitted multiple written statements discussing his contentions as well as VA and private treatment records.  

The RO has attempted to obtain service personnel records.  In response to the requests for the Veteran's service personnel records in 1993, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board notes that when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the Veteran's service personnel records are lost or missing, VA has a heightened duty to assist the appellant in the present case. 

However, the Veteran has not indicated and the Board has not determined that any service personnel records would be relevant to his earlier effective date claim currently on appeal.  Thus, the Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('"duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable".  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 12 Vet. App. 377 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

Under 38 C.F.R. § 4.130, the general rating formula for mental disorders to include PTSD (evaluated under Diagnostic Code 9411) is as follows:  A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting) or serious impairment in social, occupational or school functioning, (e.g., no friends, unable to keep a job). 

Factual Background

The Veteran has asserted that the effective date for his 70 percent rating for service-connected PTSD should be assigned back to May 7, 1991.

Historically, the Veteran submitted a claim for entitlement to service connection for a nervous condition in January 1980.  The RO denied entitlement to service connection for a nervous condition in an April 1980 letter as well as an October 1980 rating decision.  A December 1983 Board decision denied entitlement to service connection for an acquired psychiatric disorder.  

On May 7, 1991, the RO received correspondence from the Veteran, in essence, requesting that his claim for entitlement to service connection for an acquired psychiatric disorder be reopened.  The RO denied reopening the Veteran's claim in rating decisions dated in September 1993 and September 1994.  

In a May 2002 VA examination report, the examiner indicated that the Veteran had serious symptoms and serious impairment in social and occupational functioning, listing a diagnosis of chronic PTSD with delayed onset as well as assigning a GAF score of 50. 

In a November 2003 rating decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating effective from May 29, 2002.  The Veteran filed a NOD in January 2004 regarding the issues of entitlement to an increased rating for PTSD as well as entitlement to an earlier effective date for the award of service connection for PTSD.  In statements in support of his claim, the Veteran asserted that a 100 percent rating was warranted from 1984 when he had to retire from his teaching position.  He also claimed that symptoms of his PTSD had been manifest since 1978. 

In an April 2005 decision, the Board denied entitlement to effective date prior to May 29, 2002, for the award of service connection for PTSD and granted entitlement to an initial 50 percent evaluation for service-connected PTSD, effective May 29, 2002.  In a May 2005 rating decision, the RO effectuated the Board's order in the April 2005 decision, assigning a 50 percent rating for PTSD, effective from May 29, 2002.

The Veteran appealed the Board's April 2005 decision as to the issue of entitlement to an effective date prior to May 29, 2002, for the award of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court issued a Memorandum Decision that modified and set aside in part the Board's April 2005 decision as to that matter.  The Court issued Judgment in November 2007 and Mandate in February 2008 to effectuate the Memorandum Decision. 

In a statement received by the RO on November 28, 2005, the Veteran filed a claim of entitlement to an increased rating for PTSD.  He requested that the RO increase his percentage of disability to 100 percent for PTSD and reported that his condition does not permit him to work.

In a September 2006 rating decision, the RO assigned a 70 percent rating for PTSD, effective from November 28, 2005.  This rating was assigned based on the findings from a February 2006 VA PTSD examination report.  In that report, the examiner indicated that described signs and signs were seriously interfering with the Veteran's employment and social functioning, listing a diagnosis of chronic PTSD as well as assigning a GAF score of 50. 

A September 2006 NOD was found to be sufficient to challenge the assigned effective date of November 28, 2005, for the 70 percent evaluation for the Veteran's service-connected PTSD (as discussed by the Court in the March 2011 Memorandum Decision referenced at length below).

In June 2009, the Board issued a decision that denied a schedular evaluation for PTSD in excess of 70 percent from November 28, 2005.  In addition, the Board identified the matter of entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected PTSD as a downstream issue which was not currently before it and referred that issue for initial RO adjudication.  

In a September 2009 rating decision, the RO assigned an effective date of May 7, 1991, for the award of service connection for PTSD.  It also assigned a 10 percent rating for that disability effective May 7, 1991, as well as a 30 percent rating effective February 12, 1999.  

The Veteran appealed the Board's June 2009 decision to the Court.  In March 2011, the Court issued a Memorandum Decision that modified in part the Board's June 2009 decision.  The Court modified the June 2009 Board decision by indicating that the issue of entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected PTSD was remanded to the RO rather than referred.  It was noted that the September 2006 NOD was sufficient to challenge the assigned effective date for the award of a 70 percent rating for PTSD.  The Court issued Judgment in April 2011 and Mandate in June 2011 to effectuate the Memorandum Decision. 

In November 2011, the Board remanded the matter of entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected PTSD, instructing the AMC to adjudicate the issue and furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  In April 2012, the RO issued a SSOC for this matter and returned the issue to the Board for adjudication. 

Analysis

The Board has carefully reviewed all of the evidence of record, but finds that entitlement to an effective date prior to November 28, 2005, is not warranted for the assigned 70 percent rating for the service-connected PTSD.

In this case, the Veteran has repeatedly asserted that he is entitled to an effective date earlier than November 28, 2005, for the enumerated award.  More specifically, he has contended that evidence of record documented that he was entitled to a 70 percent rating for PTSD since May 1991. 

The April 22, 2005, Board decision that awarded a 50 percent rating for the Veteran's service-connected PTSD from May 29, 2002, is final.  A Board decision becomes final as of the date stamped on its face, unless reconsideration is ordered.  38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

In this case, reconsideration was not ordered, and the decision was final as of its April 22, 2005, date stamp.  The record also does not indicate that the Veteran filed an appeal as to the issue of entitlement to an increased rating for PTSD with the Court within 120 days, as instructed by the appellate rights information included in the April 2005 Board decision.  Instead, on November 28, 2005, the RO received the Veteran's statement requesting an increased evaluation for his service-connected PTSD.  As such, it was appropriately treated as a claim for an increased disability evaluation under 38 C.F.R. § 3.155. 

Pursuant to this claim, in a September 2006 rating decision, the RO increased the Veteran's disability evaluation to 70 percent based on VA examination results dated in February 2006 that showed PTSD caused serious interference with occupational and social functioning.  Ultimately, the effective date was set at November 28, 2005, the date of the Veteran's correspondence with VA that was deemed a claim for an increased disability evaluation.

There is no evidence of any earlier pending formal or informal claim for an increased rating for service-connected PTSD between the final April 2005 Board decision that assigned the 50 percent rating from May 29, 2002, and the November 28, 2005, claim for an increased rating for PTSD.  There is no argument to the contrary.  The Board finds that the earliest date of receipt for the current pending increased rating claim for service-connected PTSD by the RO would be on November 28, 2005. 

The Board will now determine as to whether there was factually ascertainable evidence demonstrating that the assignment of a 70 percent rating for the Veteran's service-connected PTSD was warranted during the year prior to receipt of an increased rating claim in November 28, 2005.  

While the Board is cognizant that the finality of the April 2005 Board decision, the Board must consider if this case is controlled by Hazan v. Gober, 10 Vet. App. 511 (1997).

In Hazan v. Gober, the appellant's claim for an increased rating was denied by a March 1990 Board decision.  10 Vet. App. at 515.  Two months later, the appellant in that case filed a new claim for an increased rating.  The Board in 1994 subsequently granted the claim for increased rating and assigned an effective date of April 1990 (after the previous, final Board decision), based on a medical examination report of that date.  Id.  On appeal, the appellant argued that in its subsequent decision in 1994, the Board erred when it refused to consider whether evidence from August 1989 would justify an earlier effective date.  Id. at 517.  The Secretary contended that an effective date prior to the March 1990 Board decision could only be granted based on a showing of clear and unmistakable error (CUE) in that decision.  Id.

On review, the Court rejected the Secretary's argument and concluded that CUE was not a prerequisite to an earlier effective date for the May 1990 claim because that claim was decided on an evidentiary basis different than the one considered in March 1990.  Id. at 518.  In the Court's analysis of the applicable law, the only relevant considerations were the date of the claim that resulted in an increased disability rating and whether the increased disability was factually ascertainable in the year prior to that claim.  Id.; 38 U.S.C. § 5110(b)(2).  Based on this analysis, the Court remanded the earlier effective date issue for a determination by the Board -based on all the evidence of record - of the earliest date that it was factually ascertainable that the appellant's level of disability had increased.  Hazan, 10 Vet. App. at 521.  In doing so, the Court noted that collateral estoppel would bar the appellant from seeking a new decision based on the same record that was considered by the Board in March 1990.  However, the Court concluded that such principles did not apply in that case because additional evidence, preceding the 1990 Board decision, had been submitted in conjunction with the new claim.  Id. Hence, Hazan established that the existence of a prior, separate decision based on a different record was irrelevant to the assignment of an effective date under 38 U.S.C. § 5110(b)(2).

Based on the above discussion of Hazan, the Board must conclude that an effective date before the final April 2005 Board decision cannot be established in this case.  In the current appeal, there was simply no evidence pertaining the Veteran's PTSD added to the record in the year prior to when his current claim was received in November 2005.  Thus, the Board finds no factually ascertainable evidence demonstrating that the assignment of a 70 percent rating for the Veteran's service-connected PTSD was warranted during the year prior to receipt of an increased rating claim in November 28, 2005, and any additional discussion of the application of Hazan in this case is not required.  

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than November 28, 2005, for the assigned 70 percent rating for the service-connected PTSD.  The RO has granted benefits as of the date the Veteran filed his claim for an increased rating for his service-connected PTSD.  Whether the evidence of record showed that entitlement to a 70 percent rating for service-connected PTSD arose more than one year prior to the November 2005 claim or after the receipt of the November 2005 claim, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Havery v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claim for an effective date prior to November 28, 2005, is denied. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected PTSD is denied.


REMAND

As an initial matter, the Board's review of the claims file reveals that further development on the matters of entitlement to an initial evaluation in excess of 10 percent for PTSD for the period prior to February 12, 1999, entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from February 12, 1999, and entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating is warranted.

In June 2009, the Board issued a decision that granted a TDIU rating effective from November 28, 2005.  In addition, the Board identified the matter of entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating as a downstream issue which was not currently before it and referred that issue for initial RO adjudication.  Thereafter, in a September 2009 rating decision, the RO effectuated the Board's grant of entitlement to a TDIU rating, effective November 28, 2005. 

The Veteran appealed the Board's June 2009 decision to the Court.  In March 2011, the Court issued a Memorandum Decision that set aside in part the Board's June 2009 decision.  The Court set aside the Board's assignment of an effective date for the award of a TDIU rating and remanded that matter to the Board for further proceedings consistent with the March 2011 Memorandum Decision.  In regard to the TDIU, it was noted that the Board did not have jurisdiction to assign an effective date and must at this point remand the issue to the RO for adjudication in the first instance.  The Court issued Judgment in April 2011 and Mandate in June 2011 to effectuate the Memorandum Decision. 

In a November 2011 Remand, the Board instructed the AMC to adjudicate the issue of entitlement to an effective date earlier than November 28, 2005, for assignment of a TDIU rating.  It was indicated that the issue should be returned to the Board only if the Veteran subsequently perfected an appeal in regard to that issue.

As noted in the introduction, a May 2012 rating decision, the RO denied entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating.  In a May 2012 statement, the Veteran expressed disagreement with the RO's denial of that benefit.  Review of the Veteran's Virtual VA eFolder revealed that he was sent a June 2012 letter by the RO acknowledging his written disagreement with the May 2012 rating decision as well as his election of the Decision Review Officer (DRO) process to handle his appeal under 38 C.F.R. § 3.2600.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely Notice of Disagreement (NOD) and there is no Statement of the Case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the May 2012 statement from the Veteran is accepted as a timely NOD with the May 2012 rating decision, this matter will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011). 

In a September 2009 rating decision, the RO assigned an effective date of May 7, 1991, for the award of service connection for PTSD.  It also assigned an initial 10 percent rating for that disability effective May 7, 1991, as well as an initial 30 percent rating effective February 12, 1999.  In a November 2009 statement, the Veteran expressed disagreement with the RO's September 2009 rating decision, indicating that he did not agree with the assigned initial 10 percent and 30 percent ratings for PTSD.  Review of the record revealed that he was sent a September 2010 letter by the RO acknowledging his written disagreement with the September 2009 rating decision as well as informing him that about his option for election of the Decision Review Officer (DRO) process to handle his appeal under 38 C.F.R. § 3.2600.

As the November 2009 statement from the Veteran is accepted as a timely NOD with the September 2009 rating decision, these matters will also be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should issue to the Veteran and his representative a SOC addressing the claims of entitlement to an effective date earlier than November 28, 2005, for the award of a TDIU rating, entitlement to an initial evaluation in excess of 10 percent for PTSD for the period prior to February 12, 1999, and entitlement to an initial evaluation in excess of 30 percent for PTSD for the period from February 12, 1999.  The Veteran and his representative are hereby informed that he must submit a timely and adequate substantive appeal as to each these issues for the issues to be before the Board on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


